Citation Nr: 1235063	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  08-21 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran had active military service from September 1970 to September 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for dysthymic disorder (claimed as PTSD and depression).

The Veteran's claim has been re-characterized to better comport to the evidence of record pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This case was previously before the Board in July 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ).  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD.  He has submitted numerous written statements in which he reported that he has PTSD as a result of traumatic experiences while in Da Nang, Vietnam, including taking mortar fire and seeing fellow soldiers who were killed in combat.

As instructed by the July 2010 Board remand, the AMC sent the Veteran a letter asking him to identify all VA and non-VA psychiatric treatment he received after July 2007.  The Veteran did not respond.  

During the course of the appeal, VA revised the rule which addresses service connection for PTSD, found at 38 C.F.R. § 3.304(f).  In pertinent part, the amended regulations provide that lay testimony alone may establish the occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of service, when a veteran experienced fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).  

In December 2010, the AMC/RO specifically determined that the Veteran's claimed stressor, enemy mortar attacks, was related to fear of hostile military or terrorist activity and was consistent with the circumstances of service.  He was scheduled for a VA examination.  

A VA examination was conducted in November 2010.  The examiner noted that although the Veteran reported experiencing rocket and mortar attacks while in Vietnam, July 23 and 24, 2008 VA psychiatric treatment records noted that he reported that he did not experience an event that involved actual or threatened death or serious injury.  A review of the Veteran's physical claim file and electronic Virtual VA claim file does not contained these July 23 and 24, 2008 VA psychiatric treatment records.  

VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, the Veteran's claim must be remanded so that the RO/AMC can obtain his identified, and any outstanding, VA medical records.  

Additionally, the November 2010 VA examination report noted that the Veteran found his combat experiences in Vietnam to be particularly traumatic.  Specifically, the Veteran reported when his aircraft landed in Vietnam the airfield was being attacked by rockets and mortars.  He claimed to have been knocked about 20 feet by one of these blasts when they exited the aircraft and two other Marines were killed.  The examiner found that the Veteran did not meet the diagnostic criteria for PTSD, and that he was not a very reliable historian in terms of his reported stressor.  

The November 2010 examiner appears to have based his opinion that the Veteran does not meet the diagnostic criteria for PTSD, at least in part, on the fact that he was not "a very reliable historian in terms of his reported stressor."  However, as noted in the December 2010 AMC/RO determination, the Veteran's stressor of enemy mortar attacks has been accepted.  Thus, the Board finds that the November 2010 VA examiner based his opinion on an inaccurate factual basis regarding the Veteran's in-service traumatic experiences and that the examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a new VA examination must be provided to address the nature and etiology of the Veteran's claimed acquired psychiatric disability.  

The appellant is hereby notified that it is his responsibility to report to any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following actions:

1.  Take all necessary steps to obtain and associate with the physical claims file the Veteran's identified July 2008 VA treatment records, and any other outstanding VA treatment records, including any records contained in CAPRI and AMIE.  Document all requests and attempts to obtain records, and any negative responses, in the claims file.  

2.  After completion of the above, schedule the Veteran for a VA PTSD examination with a psychiatrist or psychologist.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must identify all current psychiatric diagnoses.

(a)  If a diagnosis of PTSD is appropriate, the examiner must specifically opine as to whether the Veteran's credible report of enemy mortar attacks are adequate to support a diagnosis of PTSD, and if so, must specifically state whether any currently diagnosed PTSD is at least as likely as not related to such stressor allegation.

(b)  If a diagnosis other than PTSD is appropriate, the examiner must opine as to whether it is at least as likely as not any currently diagnosed acquired psychiatric disorder is related to (caused or aggravated by) the Veteran's military service.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Ensure that all development sought above is completed, and then re-adjudicate the matter on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


